Title: To George Washington from Peter Scull, 23 June 1779
From: Scull, Peter
To: Washington, George


        
          Sir.
          War-Office [Philadelphia] 23d [June] 1779.
        
        I have the honour to send your Excellency herewith several commissions for officers in the ninth pennsylvania regiment, and one for an officer in the eighth Connecticut regiment whose promotion took place from the resignation of Ltt Hitchcock, forwarded to this office some time since.
        The New Hampshire line & Spencer’s and the german regiments are commissioned, and I only wait for an opportunity of conveying them to General Sullivan. I have the honour to be with profound respect Your Excellency’s most hbl. serv.
        
          P. Scull Secretary
        
      